IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46141

STATE OF IDAHO,                                 )
                                                )   Filed: March 1, 2019
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
WILLIAM ANTHON JANSEN,                          )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. John K. Butler, District Judge.

       Judgment of conviction and unified sentences of fifteen years, with a minimum
       period of confinement of two years, for two counts of sexual abuse of a child
       under the age of sixteen, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Elizabeth Ann Allred,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; LORELLO, Judge;
                               and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       William Anthon Jansen pled guilty to two counts of sexual abuse of a child under the age
of sixteen. Idaho Code § 18-1506(b). The district court sentenced Jansen to unified terms of
fifteen years with two years determinate on each count. Jansen appeals asserting that the district
court abused its discretion by imposing excessive sentences.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Jansen’s judgment of conviction and sentences are affirmed.




                                                   2